Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Fougere Holcombe appeals the district court’s order dismissing, as interlocutory, her appeal from the bankruptcy court’s March 22, 2011 order. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Holcombe v. U.S. Airways, Inc., Nos. 1:11-cv-00586-CMH-IDD; 04-13819-SSM (E.D. Va. filed Aug. 10, 2011, and entered Aug. 11, 2011). We grant the motion to submit on briefs and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.